TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00230-CR



                                  The State of Texas, Appellant

                                                 v.

                                 Dustin Grier Hartley, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        NO. 2020CR0749, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                         MEMORANDUM OPINION


               The State of Texas appeals from the trial court’s order granting a motion to

suppress filed by appellee Dustin Grier Hartley, who was arrested following a traffic stop for

driving while intoxicated. The trial court concluded that the arresting officer lacked reasonable

suspicion to initiate a traffic stop, and it granted the motion to suppress for that reason. On

appeal, the State argues that the trial court erred in concluding that the officer lacked reasonable

suspicion to initiate the stop. We agree and will reverse the trial court’s order.


                                         BACKGROUND

               At the motion to suppress hearing, the trial court heard evidence that on the

evening of June 12, 2020, Officer Kaleb Meyer of the New Braunfels Police Department

initiated a traffic stop on a vehicle driven by Hartley. However, Officer Meyer did not testify at

the hearing. Instead, the State’s sole witness was Officer Sylvia Martinez, who arrived at the
scene “less than a minute” after Meyer initiated the traffic stop. Martinez testified that she had

been dispatched to find a vehicle, specifically a dark colored Mini Cooper, that had been “called

in as a reckless driver.” She added, “The call for service came out that the vehicle almost ran the

complainant off the highway.” Martinez testified that when she arrived at the scene, Meyer was

“yelling at” Hartley because Hartley had “immediately exited from the vehicle” following the

stop. Martinez observed Meyer place Hartley in handcuffs immediately after Hartley exited

the vehicle.

               While Meyer spoke with Hartley, Martinez approached the vehicle and spoke

with the passenger, who was identified as Hartley’s girlfriend. After that, Martinez spoke to

Hartley, “basically letting him know what his girlfriend had advised me, that they were coming

from Austin, and they did have alcohol, they did drink beer, and that she [the girlfriend] felt she

was unsafe to drive and [Hartley] drove” instead. Martinez testified, “[Hartley] admitted to me

that he had about six to eight beers of I believe it was a Backbone, Backbone beer.”

               Martinez further testified that Hartley had agreed to take field sobriety tests,

which were conducted by Meyer, that she had reviewed Hartley’s performance on those tests,

and that Hartley had displayed several “clues” of intoxication during the tests. When asked if

she believed that there had been probable cause to arrest Hartley for DWI, “based on everything

[she had] seen and [her] involvement in the case,” Martinez answered, “Yes.” Martinez testified

that Officer Meyer arrested Hartley.

               On cross-examination, Martinez acknowledged that she was not the officer who

had stopped Hartley’s vehicle and that she had not observed Hartley speeding, failing to signal a

turn, driving recklessly, or committing any other traffic offense. Martinez also acknowledged

that the first contact she had with Hartley was after Meyer had stopped the vehicle.

                                                2
               The trial court also admitted into evidence recordings of the traffic stop and a 911

call reporting a reckless driver. However, the State did not play these recordings in their entirety

at the hearing, which was conducted via Zoom, and the trial court considered only the parts of

the recordings that the State played during the hearing. 1

               State’s Exhibit 1 was an audio recording of the 911 call. On the part of the

recording considered by the trial court, the following could be heard:

       1   The trial court granted the motion to suppress immediately at the conclusion of the
hearing without taking the matter under advisement. To avoid making assumptions as to which
portions of the recordings that the trial court considered, see State v. Cullen, 195 S.W.3d 696,
698 (Tex. Crim. App. 2006), we abated this appeal and remanded the case to the trial court for
additional fact findings related to the recordings, see State v. Hartley, No. 03-21-00230-CR,
2022 WL 696514, at *2 (Tex. App.—Austin Mar. 9, 2022) (per curiam order and mem. op.) (not
designated for publication). In its additional findings, the trial court confirmed that in reaching
its decision, it considered only the parts of the recordings that were played at the hearing:


       This hearing was conducted via Zoom. As it relates to the exhibits, this Court
       based its decision regarding [its] Findings of Fact as follows:


       State’s Exhibit l (911 Call) from timestamp beginning at 0:00 and ending at 1:07.


       State’s Exhibit 2 (Officer Martinez’s Body Cam) from timestamp beginning at
       7:00 and ending at 10:01.


       State’s Exhibit 3 (Officer Meyer’s Dash Cam) from timestamp beginning at 13:30
       and ending at 15:39 and beginning at 18:59 and ending at 21:55.


       State’s Exhibit 4 (Officer Meyer’s Body Cam) from timestamp beginning at 15:40
       and ending at 17:59.


       These were the only portions played and presented by the State for consideration
       by this Court. The State did not request this Court to view any exhibit in its
       entirety or to take the case under advisement prior to issuing its decision. This
       Court rendered its decision immediately at the conclusion of the hearing.


                                                  3
       [New Braunfels 911 operator]:       New Braunfels          911,    what’s        your
                                           emergency?


       [Hays County 911 operator]:         This is Hays County with a transfer on I-35
                                           southbound, they’re approaching the 195
                                           [exit], he’s reporting a reckless driver that
                                           almost ran him off the road.


The New Braunfels 911 operator then spoke with the caller:



       [New Braunfels 911 operator]:       Yes sir, what’s a description of the vehicle?


       [Caller]:                           It’s a Mini Cooper, and I got the license
                                           plate here [caller recites license plate
                                           number].


       [New Braunfels 911 operator]:       Okay, and what color is the vehicle?


       [Caller]:                           It’s like a greenish, dark greenish color.


       [New Braunfels 911 operator]:       Okay, can you still see the vehicle at this
                                           time?


       [Caller]:                           I can see him, I’m kinda staying back, he’s –
                                           he came across me the first time, I went
                                           across three lanes of traffic, and then I got, I
                                           didn’t realize it was the same car, I got stuck
                                           behind him, he tried to cut me off, like to,
                                           you know, ram me. I’m actually an officer
                                           with the Austin Police Department.


              State’s Exhibit 2 was an audio and video recording taken from Officer Martinez’s

body camera during the traffic stop. On the part of the recording viewed by the trial court,

Officer Martinez could be heard speaking with Hartley and explaining to him that the reason for

the stop was that “we got a call that you were coming in as a reckless driver.” During the
                                              4
conversation, she also referred to Officer Meyer, who at times could be seen standing near

Hartley, as her “partner,” and attempted to explain why Meyer was “elevated” at the beginning

of the stop.

                 State’s Exhibit 3 was an audio and video recording taken from Officer Meyer’s

patrol car dashcam during the stop. On the part of the recording viewed by the trial court,

Officer Meyer can be seen conducting field sobriety tests on Hartley. State’s Exhibit 4 was an

audio and video recording taken from Officer Meyer’s body camera during the stop. On the part

of the recording viewed by the trial court, Hartley can be seen taking the walk-and-turn test.

Officer Meyer’s initiation of the traffic stop was not shown on any parts of the recording viewed

by the trial court. 2

                 At the conclusion of the hearing, the trial court granted the motion to suppress and

later made findings of fact and conclusions of law, including the following:




        2  Officer Meyer’s initiation of the traffic stop can be seen on portions of the recordings
that were not viewed by the trial court. However, because the trial court did not consider those
parts of the recordings at the suppression hearing, neither can we. See Black v. State,
362 S.W.3d 626, 635 (Tex. Crim. App. 2012) (providing that “appellate review of [a trial
court’s] ruling on the motion to suppress is ordinarily limited to that evidence presented at the
pretrial hearing—the evidence that was before the court at the time of its decision”); Taylor
v. State, 509 S.W.3d 468, 482 n.7 (Tex. App.—Austin 2015, pet. ref’d) (limiting scope of review
to evidence that was before trial court “at the time of its ruling”). Although a trial court has
authority to “reopen the hearing” on a motion to suppress and consider additional evidence even
after it has ruled on the motion, see Black, 362 S.W.3d at 635, there is no indication in this case
that the trial court “reopened the hearing,” cf. id. at 629 (hearing on motion to suppress was
reopened during trial when State was allowed by trial court to elicit additional testimony on
suppression issue).
                                                  5
                                 Findings of Fact


....


Officer Kaleb Meyer was the stopping officer.


Officer Kaleb Meyer was the arresting officer.


....


Officer Kaleb Meyer did not testify at this hearing.


....


The first contact Officer Sylvia Martinez had with the Defendant was after Officer
Meyer (who did not testify) had already stopped and arrested the Defendant.


....


Officer Sylvia Martinez did not have personal knowledge of the totality of the
circumstances regarding the facts of the stop and arrest of the Defendant because
she was not the stopping or arresting officer.


Officer Sylvia Martinez did not observe the Defendant commit any
traffic violations.


Officer Sylvia Martinez did not observe the Defendant failing to use a turn signal.


Officer Sylvia Martinez did not observe the Defendant speeding.


Officer Sylvia Martinez did not observe the Defendant driving recklessly.


Officer Sylvia Martinez did not observe the Defendant commit any traffic
violations or any other criminal violations in the penal code.


                                         6
       ....


       The State failed to provide any testimony by the stopping officer regarding the
       actual stop itself of the Defendant’s vehicle.


                                 Additional Findings of Fact 3


       Although there is information in the 91l call to support an officer’s reasonable
       belief that a traffic offense had been committed, there is no evidence in the record
       that the information was ever conveyed to Officer Kaleb Meyer.


       There was no evidence presented by the State that demonstrated that Officer
       Meyer stopped Mr. Hartley based on the 911 call information. Because Officer
       Meyer did not testify it is only a presumption that [] Officer Meyer was stopping
       Mr. Hartley’s vehicle based on the 91l call information.


       There was no testimony or evidence presented that Officer Meyer was even aware
       of the 911 call.


       Thus, even if the information contained in the 911 call did support an officer’s
       reasonable belief that Hartley had committed a traffic offense there was no
       evidence by the State presented as to why Officer Meyer stop[ped] Mr.
       Hartley’s vehicle.


       A 911 call was placed on June 12, 2020, reporting a reckless driver “almost”
       running the caller off the road.


       The caller identified the vehicle [as a] Mini Cooper with a license plate number of
       [] and was dark green in color.


       [T]he 911 caller reported that the vehicle had cut one other person off.



       3  The trial court made these additional fact findings after this Court abated this appeal
to obtain the trial court’s essential findings related to the 911 call. See State v. Hartley,
No. 03-21-00230-CR, 2021 WL 2483790, at *1 (Tex. App.—Austin June 18, 2021) (per curiam
order and mem. op.) (not designated for publication).


                                                7
The 911 caller was identified as Shane Stephenson, an off-duty Austin Police
Department officer. The caller did not leave a call back number and did not
remain at the scene.


The 91l call information was relayed to Officer Martinez.


It is unknown whether Officer Meyer, who was the stopping and arresting officer,
ever received the information from dispatch regarding the 9l1 call since the State
did not call him as witness, nor did he testify.


Although Officer Martinez arrived shortly after Officer Meyer had already made
the stop, she was, by her own testimony, not the stopping or arresting officer. The
stop of Mr. Hartley’s vehicle had already been made by Officer Meyer upon
her arrival.


Officer Martinez arrived within one minute after Former Officer Meyer’s stop of
Mr. Hartley.


                               Conclusions of Law


Because the State failed to present Officer Meyer as a witness in this case or
present any other evidence regarding Mr. Hartley’s initial detention by Officer
Meyer or his knowledge of the 911 call, this Court concludes [that] Mr. Hartley’s
initial detention by Officer Meyer was unlawful and not justified due to the lack
of reasonable suspicion of criminal activity due to the lack of specific articulable
facts. The detention had already occurred by the time Officer Martinez arrived.


Because it is unknown whether Officer Meyer ever received the information for
the 911 from dispatch this Court concludes Officer Meyer did not have reasonable
suspicion to believe the Defendant was violating the law.


Because Officer Meyer was the initial stopping officer, and because the State
failed to present his testimony, nor was there any evidence presented regarding
whether he received the 911 call information, the Court concludes that Officer
Meyer did not have specific, articulable facts based on the totality of the
circumstances that could have led him to reasonably conclude that Mr. Hartley
was, has been or soon would be engaging in criminal activity.


Due to the failure of the State to present testimony or evidence from Officer
                                         8
       Meyer, the stopping and arresting officer, regarding the actual stop itself, the
       Court concludes there was a lack of reasonable suspicion or probable cause for
       the stop.


       Officer Martinez, although arriving on the scene shortly thereafter, was not the
       stopping officer or arresting officer. The Court concludes her testimony was
       insufficient to support the basis for Officer Meyer’s stop of the
       defendant’s vehicle.


       Although the 911 call would support an officer’s reasonable belief that a traffic
       offense had been committed, the State chose not to call Officer Meyer, the initial
       stopping officer, as a witness in this case, as such, it can only be presumed that
       Officer Meyer used the information from the 911 call as the basis for stopping
       Mr. Hartley’s vehicle. Thus, this Court concludes there was a lack of reasonable
       suspicion or probable cause for the stop.


This appeal by the State followed.


                                     STANDARD OF REVIEW

               “We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard.” Martin v. State, 620 S.W.3d 749, 759 (Tex. Crim. App. 2021) (citing State

v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App. 2013)).           “We afford almost complete

deference to the trial court’s determination of historical facts, especially when based on ‘an

assessment of credibility and demeanor,’ but conduct a de novo review of mixed questions of

law and fact that do not hinge on credibility or demeanor determinations.” Furr v. State,

499 S.W.3d 872, 886 (Tex. Crim. App. 2016); see also State v. Duran, 396 S.W.3d 563, 570

(Tex. Crim. App. 2013). “As the prevailing party at the trial level, appellee gains the benefit of

deference on factual findings made in [his] favor.” State v. Ford, 537 S.W.3d 19, 23 (Tex. Crim.

App. 2017) (citing State v. Krizan-Wilson, 354 S.W.3d 808, 815-16 (Tex. Crim. App. 2011)).

“However, whether the facts, as determined by the trial court, add up to reasonable suspicion or


                                                9
probable cause to support a search or seizure under the Fourth Amendment is a legal question to

be reviewed de novo.” State v. Colby, 604 S.W.3d 232, 236 (Tex. App.—Austin 2020, no pet.);

see Ford, 537 S.W.3d at 23; Duran, 396 S.W.3d at 571; Kerwick, 393 S.W.3d at 273.


                                           DISCUSSION

               In its first issue, the State argues that the trial court erred in granting the motion to

suppress “because the facts collectively known to law enforcement provided objectively

reasonable suspicion for the stop.” More specifically, the State contends that the information

provided to the 911 operator and communicated to Officer Martinez provided an objectively

reasonable basis for the stop, and that information could be imputed to Officer Meyer under the

“collective knowledge” doctrine.

               “To conduct a traffic stop in compliance with the Fourth Amendment, an officer

must have ‘reasonable suspicion.’” Hamal v. State, 390 S.W.3d 302, 306 (Tex. Crim. App.

2012). “Reasonable suspicion exists if the officer has specific articulable facts that, when

combined with rational inferences from those facts, would lead him to reasonably suspect that a

particular person has engaged or is (or soon will be) engaged in criminal activity.” State

v. Cortez, 543 S.W.3d 198, 204 (Tex. Crim. App. 2018). “This standard is an objective one that

disregards the actual subjective intent of the arresting officer and looks, instead, to whether there

was an objectively justifiable basis for the detention.” Derichsweiler v. State, 348 S.W.3d 906,

914 (Tex. Crim. App. 2011). Consequently, reasonable suspicion can be established even if the

detaining officer does not testify at the suppression hearing. See Castro v. State, 227 S.W.3d 737,

743 (Tex. Crim. App. 2007); see also Duran, 396 S.W.3d at 570–71; Ford v. State, 305 S.W.3d

530, 539 (Tex. Crim. App. 2009). “Hearsay information is sufficient to support a fact or an


                                                  10
opinion at a suppression hearing.” 4 Castro, 227 S.W.3d 743. “While the officer who observed

the traffic violation may be able to give more specific details regarding the reason for the stop

. . . the court does not need to know the subjective details of the stop from the officer’s

standpoint in order to find that the stop was reasonable.” Id.

               “Moreover, the detaining officer need not be personally aware of every fact that

objectively supports a reasonable suspicion to detain; rather, ‘the cumulative information known

to the cooperating officers at the time of the stop is to be considered in determining whether

reasonable suspicion exists.’”    Derichsweiler, 348 S.W.3d at 914 (quoting Hoag v. State,

728 S.W.2d 375, 380 (Tex. Crim. App. 1987)). Stated another way, “under this ‘collective

knowledge’ doctrine, when several officers are cooperating, their cumulative information may be

considered in assessing reasonable suspicion or probable cause.” State v. Martinez, 569 S.W.3d

621, 626 (Tex. Crim. App. 2019) (citing Duran, 396 S.W.3d at 569 n.12); see also Illinois

v. Andreas, 463 U.S. 765, 771–72 n.5 (1983) (“[W]here law enforcement authorities are

cooperating in an investigation . . . the knowledge of one is presumed shared by all.”); O’Bryan

v. State, 464 S.W.3d 875, 879 (Tex. App.—Fort Worth 2015, pet. ref’d) (discussing history and

scope of collective knowledge doctrine).

               “A 911 police dispatcher is ordinarily regarded as a ‘cooperating officer’ for

purposes of” determining whether the collective-knowledge doctrine applies. Derichsweiler,

348 S.W.3d at 914. Accordingly, we begin our analysis with the 911 call. The call was made to


       4    “Texas Rule of Evidence 101, which defines the title and scope of the rules,
specifically provides that the Rules of Evidence, with the exception of those that concern
privileges, do not apply to suppression hearings.” Hall v. State, 297 S.W.3d 294, 297 (Tex.
Crim. App. 2009). Thus, evidence that is admissible at a suppression hearing may not be
admissible at trial, where the State has the burden to prove its case with evidence that is
admissible under the Rules of Evidence.
                                                11
Hays County 911 and transferred to New Braunfels 911 as a report of “a reckless driver that

almost ran [the caller] off the road” on “I-35 southbound . . . approaching the 195 [exit].” The

caller, who identified himself as an Austin Police Department officer, then proceeded to identify

the vehicle as a Mini Cooper that was “dark greenish” in color. The caller also provided 911

with the license-plate number of the vehicle. When asked if he could still see the vehicle during

the call, the caller told the operator, “I can see him, I’m kinda staying back, he’s – he came

across me the first time, I went across three lanes of traffic, and then I got, I didn’t realize it was

the same car, I got stuck behind him, he tried to cut me off, like to, you know, ram me.”

               The trial court found that this information would “support an officer’s reasonable

belief that a traffic offense had been committed,” and we agree. The caller told 911 that the

driver of the vehicle had “tried to cut [him] off” and “ram” him as the caller crossed three lanes

of traffic. This information would support an officer’s reasonable belief that the driver of the

vehicle had committed the offense of reckless driving. See Tex. Transp. Code § 545.401(a) (“A

person commits an offense if the person drives a vehicle in willful or wanton disregard for the

safety of persons or property.”); see also Navarette v. California, 572 U.S. 393, 403 (2014)

(concluding that similar information provided to 911 dispatcher provided officer with reasonable

suspicion to initiate traffic stop of vehicle). Moreover, because the caller identified himself on

the call and provided specific information regarding the vehicle and its location on the highway

at the time of the call, the information can be regarded as reliable.             See Derichsweiler,

348 S.W.3d at 915.

               The trial court further found that “[t]he 91l call information was relayed to Officer

Martinez,” and this finding is also supported by the record. Martinez testified that she had been

dispatched to find a vehicle, specifically a dark colored Mini Cooper, that had been “called in as

                                                  12
a reckless driver” and that “[t]he call for service came out that the vehicle almost ran the

complainant off the highway.” This testimony is consistent with the information provided to the

911 operator. Thus, it can be inferred that the information provided to the 911 operator was

relayed to Martinez. Accordingly, it does not matter that Officer Martinez did not observe

Hartley commit a traffic offense because the information known to the 911 dispatcher, which the

trial court found would support an officer’s reasonable belief that a traffic offense was

committed, was imputed to Martinez under the collective-knowledge doctrine. See id.

               The remaining question is whether that same information also can be imputed to

Officer Meyer, even though he did not testify at the suppression hearing and there is no other

evidence before us as to what Meyer observed prior to initiating the traffic stop. The trial court

decided that the information provided to 911 and relayed to Officer Martinez could not be

imputed to Meyer, concluding as follows:



       Because it is unknown whether Officer Meyer ever received the information for
       the 911 from dispatch this Court concludes Officer Meyer did not have reasonable
       suspicion to believe the Defendant was violating the law.


       ....


       Officer Martinez, although arriving on the scene shortly thereafter, was not the
       stopping officer or arresting officer. The Court concludes her testimony was
       insufficient to support the basis for Officer Meyer’s stop of the
       defendant’s vehicle.


       ....


       Although the 911 call would support an officer’s reasonable belief that a traffic
       offense had been committed, the State chose not to call Officer Meyer, the initial
       stopping officer, as a witness in this case, as such, it can only be presumed that

                                               13
       Officer Meyer used the information from the 911 call as the basis for stopping
       Mr. Hartley’s vehicle. Thus, this Court concludes there was a lack of reasonable
       suspicion or probable cause for the stop.


The trial court’s conclusions are contrary to the holding of the Court of Criminal Appeals in

Martinez, supra. In that case, the defendant was arrested without a warrant for the offense of

public intoxication and filed a motion to suppress, challenging the legality of his warrantless

arrest. Martinez, 569 S.W.3d at 623–24. At the suppression hearing, two of the three officers

who responded to the call of a bar fight involving Martinez testified to their observations of

Martinez’s intoxication; however, the third officer who arrested Martinez did not testify at the

hearing. See id. at 624; see also State v. Martinez, No. 13-15-00069-CR, 2015 WL 5797604, at

*1 (Tex. App.—Corpus Christi-Edinburg Oct. 1, 2015) (mem. op., not designated for

publication), vacated, No. PD-1337-15, 2016 WL 7234085 (Tex. Crim. App. Dec. 14, 2016)

(plurality op.) (not designated for publication) (describing background facts of case in greater

detail). The trial court concluded that the arresting officer did not have knowledge of sufficient

facts to constitute probable cause and granted the motion to suppress.

               Following a complicated procedural history that we need not detail here, the

Court of Criminal Appeals ultimately concluded that the arresting officer’s knowledge was not

determinative of probable cause: “Whatever his knowledge of the facts may have been, that

information, in combination with the knowledge of [the other officers], showed probable cause

to arrest [Martinez] for public intoxication.” Martinez, 569 S.W.3d at 626. The court agreed

with the State that the “collective knowledge” doctrine applied. It explained:



       In this case, all of the officers were responding to the same call, all were present
       at the scene, all had some degree of communication with [Martinez], and all were
       present at the time of the arrest. Therefore, it is apparent that [the arresting

                                               14
       officer] was cooperating with [the testifying officers], and all of the officers
       present were working as a team responding to the call.


Id. at 627. The court added, “We hold that evidence of communication between officers is not

always a necessary requirement to apply the collective knowledge doctrine. Under the facts of

this case, the sum of the information known to the cooperating officers—their cumulative

information—should be considered in assessing probable cause.” Id. The court concluded,

“[B]ecause all three officers were cooperating, even if there is no direct evidence regarding [the

arresting officer’s] knowledge, his knowledge (whatever it was), in addition to the knowledge of

Officers Guerrero and Ramirez (which clearly amounted to probable cause), totaled up to

probable cause to arrest Appellee for public intoxication.” Id. at 630.

               This case presents a similar situation. Officer Meyer, the detaining and arresting

officer, did not testify at the suppression hearing. However, Officer Martinez did. Martinez

testified that she arrived at the scene “less than a minute” after Meyer initiated the traffic stop,

and as Meyer spoke with Hartley, Martinez spoke with Hartley’s girlfriend, obtaining

information about where they were coming from and how much they had to drink. Then, after

speaking with Hartley’s girlfriend, Martinez spoke with Hartley, “letting him know what his

girlfriend had advised me, that they were coming from Austin, and they did have alcohol, they

did drink beer, and that she [the girlfriend] felt she was unsafe to drive and [Hartley] drove”

instead. Martinez also obtained an admission from Hartley “that he had about six to eight beers”

before driving.   Further, on the video recording taken from Martinez’s body camera, she

explained to Hartley that the reason for the stop was that “we got a call that you were coming in

as a reckless driver,” and she referred to Officer Meyer as her “partner.” It is clear from the

evidence presented that Martinez and Meyer were “working as a team” to detain and investigate

                                                15
Hartley in response to the 911 call. Thus, we conclude that even if the State failed to prove that

Officer Meyer personally had reasonable suspicion to detain Hartley, because Meyer and

Martinez were cooperating during the traffic stop, the sum total of their knowledge, including the

information relayed to Martinez from the 911 call, amounted to reasonable suspicion to detain

Hartley for committing a traffic offense.        Accordingly, following Martinez, the motion to

suppress should have been denied. See id.

               We sustain the State’s first issue. 5



                                          CONCLUSION

               We reverse the trial court’s order granting the motion to suppress and remand for

further proceedings consistent with this opinion.



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Reversed and Remanded

Filed: June 23, 2022

Do Not Publish




       5   Because of our disposition of the State’s first issue, we need not consider the State’s
second and third issues, which address alternative arguments related to the trial court’s findings
of fact and conclusions of law.
                                                  16